DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS documents submitted 4/5/2019, 9/10/2019, 6/12/2020 and 10/7/2021 are acknowledged and have been considered.

Drawings
The drawings submitted 4/5/2019 are acknowledged and acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6, 9, 15 and 16 recite the limitation "the other things".  There is insufficient antecedent basis for this limitation in the claim.  Note that since the “other things” references anything that the drone might collide with and does not represent a positively claimed component, removal of the word “the” at each occurrence will suffice.

Claims 1-17 recite the limitation "the gas".  There is insufficient antecedent basis for this limitation in the claim.  Removing “the” that precedes “gas” will clarify this limitation.

Claim 3 recites the limitation "the horizontal plane" in lines 13 and 14.  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation "the horizontal plane" in lines 14 and 15.  There is insufficient antecedent basis for this limitation in the claim.

Claims 7, 9 and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claims 7 and 9, the phrase “protrude long” is not clearly represent what is intended to be claimed.  Examiner assumes that “protrude long” simply indicates extending in the indicated direction.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 3 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. In the claims 3 and 6, it is not clear how the “holding part” is folded.  The disclosure including the figures shows that the airbag is folded, but the holding portion does not appear to be enabled for folding.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7, 9, 10, 13, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erickson et al. (U.S. Patent 9,611,045).

In regards to claim 1, Erickson et al (henceforth referred to as Erickson) disclose a drone with an airbag, wherein the drone provided with a rotary vane generating a lift force is provided with the airbag which absorbs a shock generated when the drone is crashed and collides with the other things, and is provided with an inflation control device which controls inflation of the airbag.  As shown in Erickson, a drone includes a rotary van lift producing means and an airbag that inflates to absorb shock upon impact (see figures);
the airbag can inflate by the gas supplied on the basis of a control by the inflation control device, the inflation is carried out by the control before the drone collides with 
Erickson fails to explicitly teach that the airbag includes a second airbag which absorbs the shock generated when the drone is crashed and collides with the other things, and is provided with a second inflation control device which controls the inflation of the second airbag.  However, Erickson teaches application of an airbag covering one half or one side of the drone and it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a second airbag device in/on the drone as claimed to cover the opposite half or side, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8;
the second airbag can inflate by the gas supplied on the basis of the control by the second inflation control device, the inflation is carried out by the control before the drone collides with the other things, and the inflating second airbag surrounds the drone like a ring in a vertical plane.  The second airbag of Erickson functions identical to the first.

In regards to claim 2, Erickson discloses a drone with an airbag (see figures), wherein the drone provided with a rotary vane generating a lift force is provided with a first airbag which absorbs a shock generated when the drone is crashed and collides with the other things, and is provided with a first inflation control device which controls inflation of the first airbag. As shown in Erickson, a drone includes a rotary van lift producing means and an airbag that inflates to absorb shock upon impact (see figures).  Erickson teaches that the first airbag can inflate by the gas supplied on the basis of a 
Ericson fails to explicitly teach that the drone with the airbag is provided with a second airbag which absorbs the shock generated when the drone is crashed and collides with the other things, and is provided with a second inflation control device which controls the inflation of the second airbag, the second airbag can inflate by the gas supplied by the control of the second inflation control device, the inflation is carried out by the control before the drone collides with the other things, and the inflating second airbag surrounds the drone like a ring in a vertical plane.  However, Erickson teaches application of an airbag covering one half or one side of the drone and it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a second airbag device in/on the drone as claimed to cover the opposite half or side, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  

In regards to claim 3, Erickson discloses a drone with an airbag, wherein the drone provided with a rotary vane generating a lift force is provided with a first airbag which absorbs a shock generated when the drone is crashed and collides with the other things, and is provided with a first inflation control device which controls inflation of the 
wherein the drone is provided with an arm part which is protruded from a central mounting part in a radial pattern, or one arm part or a plurality of arm parts which are protruded in each of right and left sides of the central mounting part, and the rotary vane generating the lift force by rotation thereof is provided at a front side position of the arm part.  The drone of Erickson includes an airbag housing (items 131/143) that protrudes radially from a central mounting part of the drone,
wherein the first airbag is held by a first holding part which is substantially provided in the central mounting part, the first holding part is provided in a folded state with the first airbag which can inflate by the gas supplied by the control of the first inflation control device, the inflating first airbag is adapted to inflate outward from the first holding part as seen in the horizontal plane, the inflation is carried out by the control before the drone collides with the other things, and the inflating first airbag surrounds the drone in the horizontal plate while putting the central mounting part in the center.  The drone of Erickson includes a “holding part” that houses the airbag and maintains a “folded” state to an equal degree appearing possible in Applicant’s invention and subject to a control system that inflates the airbag upon detection of an uncontrolled condition.  The airbag inflates outward to form a ring in both a vertical and horizontal plane (see figures),
Erickson fails to explicitly disclose that the drone with the airbag is provided with a second airbag which absorbs the shock generated when the drone is crashed and 
wherein the second holding part is provided in a folded state with the second airbag which can inflate by the gas supplied by the control of the second inflation control device, the inflating second airbag is adapted to inflate so as to protrude outward from the second holding part as seen in the vertical plane, the inflation is carried out by the control before the drone collides with the other things, and the inflating second airbag surrounds the drone like a ring in the vertical plane while putting the central mounting part in the center.  However, Erickson teaches application of an airbag covering one half or one side of the drone and it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a second airbag device in/on the drone as claimed to cover the opposite half or side, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  

In regards to claim 4, Erickson discloses that the first airbag surrounds the drone like a ring within the horizontal plane while putting the central mounting part in the center.  The airbag of Erickson inflates to from a ring surrounding the drone in both vertical and horizontal plane with the drone “mounting part” at the center.

In regards to claim 5, Erickson discloses that the first airbag surrounds the drone like a ring in the horizontal plane while putting the central mounting part in the center.  The 

In regards to claim 7, Erickson discloses that the first airbag is adapted to inflate so as to protrude long upward and/or downward at the same time as inflating so as to protrude outward as seen in the horizontal plane by the supply of the gas.  As illustrated in the figures of Erickson, the inflation of the airbag appears to function equivalent to that claimed.

In regards to claim 9, Erickson discloses that the second airbag is adapted to inflate so as to protrude long to one side and/or the other side as seen in the surface which is orthogonal to the vertical plane, at the same time as inflating so as to protrude outward as seen in the vertical plane by the supply of the gas.  As illustrated in the figures of Erickson, the inflation of the airbag appears to function equivalent to that claimed.

In regards to claim 10, Erickson discloses that the first holding part is connected to a front end part of a first support part which is protruded in the central mounting part, and the first holding part is thereby provided substantially in the central mounting part.  The housing is mounted to a protruding part that extends from the central hub of the drone constituting a central mounting part and holding part (housing). 

In regards to claim 13, Erickson discloses that the first airbag is adapted to inflate so as to protrude long upward and/or downward at the same time as inflating so as to 

In regards to claim 15, Erickson as modified discloses that the second airbag is adapted to inflate so as to protrude long to one side and/or the other side as seen in the surface which is orthogonal to the vertical plane, at the same time as inflating so as to protrude outward as seen in the vertical plane by the supply of the gas.  As illustrated in the figures of Erickson, the inflation of the airbag appears to function equivalent to that claimed.

In regards to claim 16, Erickson as modified discloses that the second airbag is adapted to inflate so as to protrude long to one side and/or the other side as seen in the surface which is orthogonal to the vertical plane, at the same time as inflating so as to protrude outward as seen in the vertical plane by the supply of the gas.  As illustrated in the figures of Erickson, the inflation of the airbag appears to function equivalent to that claimed.

In regards to claim 17, Erickson discloses that the first holding part is connected to a front end part of a first support part which is protruded in the central mounting part, and the first holding part is thereby provided substantially in the central mounting part.  The housing is mounted to a protruding part that extends from the central hub of the drone constituting a central mounting part and holding part (housing).

Allowable Subject Matter
Claims 6 and 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art fails to teach or make obvious, including all the limitations of claim 6, that the two second airbags can inflate in such a manner as to pinch the central mounting part in a crossing state.

Summary/Conclusion
Claims 1-5, 6, 7, 9, 10, 13-17 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BENJAMIN P LEE/            Primary Examiner, Art Unit 3641